Detailed Office Action
The communication dated 1/19/2020 has been entered and fully considered.
Claims 1-20 are pending with claims 17, 19, and 20 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-16 and 18, drawn to a method of drying pulp and then making MFC.
Group II, claim 17, drawn to an intermediate pulp.
Group III, claim 19, drawn to an MFC.
Group IV, claim 20, drawn to a paper product comprising MFC.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of dried pulp with an additive and DS of less than 4 of CMC, this KAJANTO (see rejection of claim 1 below).  
During a telephone conversation with Attorney Patrick Smith on 2/10/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16 and 18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17, 19, and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As for claim 16, claim 16 depends on claim 14 which is carboxymethylcellulose,  It appears claim 16 should depend on claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 10, 14, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/082774 KAJANTO et al., hereinafter KAJANTO*.
*cited in IDS
As for claims 1-2, 4-7, 10, 14, and 15, KAJANTO discloses a modifying pulp with TEMPO to form a carboxymethylcellulose modified pulp with a degree of substitution of 0.1-0.25 which falls within the claimed ranges [pg. 6 lines 30-32].  The pulp is formed with TEMPO and a salt [col. 7 lines 10-15].  The pulp can be dried for transport to a 60% or more consistency [pg. 9 lines 1-4] which falls within the claimed range. 
	KAJANTO discloses a measuring salt concentration at a consistency of 2.5% measuring washing efficiency [Figure 3, pg. 6 line 35-pg. 7 line 2].    KAJANTO discloses the conductivity after washing is below 200 mS/m [pg. 7 lines 15-20].  At this level the salt content can range up to 2 g/L.  Meanwhile the graph shows salt content of over 10 grams/L which is prior to washing.  Instant claim 1 does not require when the additive is added therefore it could be present before the pulp obtains its carboxymethylation as in the prior art.  The claim also does not require that the additive of over 1% by weight be present during step b.  Therefore the high salt content prior to washing meets the instant claim language.
	2 grams salt per / Liter water solution there is approximately 0.002 grams salt per gram water solution
10 grams salt per / Liter water solution there is approximately 0.010 grams salt per gram water
@ 2.5% consistency there are 2.5 grams pulp and 97.5 grams water
0.002 grams salt/gram water * 97.5 grams water /2.5 grams pulp = 7.8% salt on pulp
0.010 grams salt/gram water * 97.5 grams water /2.5 grams pulp = 39% salt on pulp
	As for claim 18, KAJANTO discloses redispersing the pulp with water and then fibrillating it into MFC [pg. 9 lines 37-35]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2015/082774 KAJANTO et al., hereinafter KAJANTO.
	As for claim 3, KAJANTO discloses a degree of substitution of 0.1-0.25 which overlaps with the claimed range with sufficient specificity [pg. 6 lines 30-32] or in the alternate makes a prima facie case of obviousness.   
Claims 8 and 11 are rejected under 35 U.S.C. 103 as obvious over WO 2015/082774 KAJANTO et al., hereinafter KAJANTO, in view of U.S. 2013/0139980 BAN et al., hereinafter BAN.
As for claims 8 and 11, KAJANTO discloses a salt but does not disclose adding a dewatering aid prior to dewatering/drying the pulp for shipment.  KAJANTO does not disclose adding the additive to the already carboxymethylized pulp prior to dewatering.  BAN discloses pulp dewatering/drying.  BAN discloses adding [abstract] a combination of anionically and cationically charged compounds [0088].  They can be added from 0.2 to 20 lb/ton of fiber or 0.01-1% by weight which abuts the instant claimed range [0088].  BAN discloses adding the chemical to the pulp before dewatering [0050].

Claims 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as obvious over WO 2015/082774 KAJANTO et al., hereinafter KAJANTO, in view of U.S. 5,273,625 ANTOLOVICH, hereinafter ANTOLOVICH.
As for claims, 8, 9, 12, and 13, KAJANTO discloses a salt but does not disclose a adding a dewatering aid/specific claimed salts during dewatering/drying the pulp for shipment by spraying.  ANTOLOVICH discloses that cellulosic pulp dewatering can be increase by spraying calcium chloride as a dewatering aid [col. 3 lines 50-60, Figure 2].  The person of ordinary skill in the art would be motivated to do so by ANTOLOVICH to increase the amount of dewatering of the pulp and increase production [Figure 3].  ANTOLOVICH shows that the amount of calcium chloride added is a result effective variable that is dependent on the amount of sodium on the pulp [Figure 5].  At the time of the invention it would be obvious to optimize the amount of CaCl2 added through routine experimentation.  The person of ordinary skill in the art would expect anionically modified pulp to require more sodium to be removed.
Claims 9 and 16 is rejected under 35 U.S.C. 103 as obvious over WO 2015/082774 KAJANTO et al., hereinafter KAJANTO, in view of U.S. 6,379,494 JEWELL et al., hereinafter JEWELL.
As for claims 9 and 16, KAJANTO discloses the use of TEMPO and the presence of salt.  KAJANTO does not disclose the specific salt or the specific hemicellulose content of the pulp.  JEWELL discloses that TEMPO with NaBr [col. 10 lines 50-67].  The NaBr is present at 2% by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748